DETAILED ACTION
This non-final Office Action is in response to Applicant’s reply filed 05/04/2021.
This Office Action is non-final as claims 3-4, 8-9, 12-13, and 17-18 are hereby fully rejected for the first time.
Claims 1-20 are pending. Independent claims 1, 10, and 19 are amended.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-9 are directed toward a system and have been reviewed.
Claims 1-9 appear to remain statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0068 of the applicant’s specification referring to physical processor cores.
Further, claims 1-9 perform the method of claims 10-18, which are shown below to be determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 10-18 are directed towards a method and have been reviewed.
Claims 10-18 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 19-20 are directed toward an article of manufacture and have been reviewed.
Claims 19-20 appear to remain statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9; 10, 12-13, 17-18; and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laurila, U.S. Patent Application Publication No. 2008/0235186 (hereinafter Laurila) in view of Barsness et al., U.S. Patent Application Publication No. 2007/0299814 (previously utilized as the primary reference; hereinafter Barsness) in further view of Colby et al., U.S. Patent Application Publication No. 2011/0013030 (hereinafter Colby).

Regarding claim 1, Laurila teaches:
A system comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: (Laurila ¶ 0025 teaching a processor executing instructions: a computer program is disclosed, comprising instructions operable to cause a processor to extract at least one search related information from a search message in a communication system; ¶ 0024 teaches storage of these instructions: a computer-readable medium having a computer program stored thereon is disclosed)
determining, by a query handler separate from an execution engine configured to execute a query requiring access to data stored in a table, whether to intercept… (Laurila FIG. 3, ¶ 0107: it is determined whether at least one of said at least one search related information represents information to be intercepted (step 320); ¶ 0108: wherein said at least one interception rule may be applied to determine whether at least one of said at least one search related information represents information to be intercepted || Laurila FIGs. 1, 4, ¶ 0103-0104 teach a network element 120, 430 that receives the search request and network search element 170, 410 that performs the search [the latter 'network search element' teaches the separate 'execution engine']; Laurila ¶ 0125 teaches that the interception determination is performed by network element 430 [teaches a separate 'query handler']; Laurila contemplates the query requiring access to data stored in a table through ¶ 0102: the query programming language may be any other suited query language suited for search into databases and/or information systems)
wherein the determining comprises detecting the query includes an indicator indicating that the query handler should intercept… (Laurila ¶ 0106-0108; ¶ 0106: This search related information may be at least one out of search requester information and at least one search criteria; FIG. 3, ¶ 0108 teaches analyzing extracted search related information: at least one interception rule may be applied to determine whether at least one of said at least one search related information represents information to be intercepted. Said at least one interception rule may for instance contain a list of intercepted subjects including at least one person, specified in a lawful authorization, whose telecommunications are to be intercepted, and/or it may contain at least one kind of data [Laurila teaches extracted information aligning with a rule for interception, thus applying to the claimed 'indicator'])
Laurila does not expressly disclose the bolded limitations shown below:
…whether to intercept the query,
…an indicator indicating that the query handler should intercept the query;

the query comprising: an identifier associated with a row of the table and a reference to a column of the table,
preparing, by the query handler, a table object to enable access to the data stored in the row and the column of the table,
the preparing comprising:
locating, by the query handler, the row associated with the identifier; and
acquiring locks, by the query handler, for the data stored in the located row and the column in the row; and
executing, by the query handler, the query upon preparing the table object.
 However, Barsness teaches:
the query comprising: an identifier associated with a row of the table and a reference to a column of the table; (Barsness FIGs. 3, ¶ 0040-0041; ¶ 0040: a SELECT clause 202 lists a set of one or more <columns> from which data records should be returned in response to a database query ['columns' teaches a reference to columns]; The WHERE clause 206 is used to specify one or more <conditions> used to determine which rows to be returned in response to a given query ['conditions' teach an identifier *associated with* a row of the table, see especially WHERE PART_ID=5???])
preparing, by the query handler, a table object to enable access to the data stored in the row and the column of the table, (Barsness FIG. 4, ¶ 0043 teaches preparing a table object: determine a database locking strategy; ¶ 0044 teaches enabling access to data: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application. This includes creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; here, Barsness in conjunction with the SQL queries of ¶ 0040 thus teaches data stored in a row and column of a table)

acquiring locks, by the query handler, for the data stored in the located row and the column in the row; and (Barsness FIG. 4, ¶ 0044 teaches locks for data stored in a row: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; see also FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530; see all this in conjunction with ¶ 0040: a set of one or more <columns> from which data records should be returned in response to a database query [the locking of Barsness thus fulfills the claims / fulfills acquiring locks for data, data that is stored in a row; data that is stored in the column within said row])
executing, by the query handler, the query upon preparing the table object. (Barsness FIG. 4, ¶ 0044: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application; FIG. 5, ¶ 0053 also teaches executing a query: In either case (row level or page level locking) [shows preparing a table object] statistics regarding query execution may be recorded for the query when it is executed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query information extraction and selective forwarding shown in Laurila with the query optimizer locking strategy determination and escalation shown in Barsness.

Motivation to do so would be to improve the functioning of Laurila for extracting information from a query and selectively forwarding it to interested parties with the functioning in Barsness involving, based on the content of a particular query or the status of a database, selectively escalating locking for execution of the query. Motivation to do so would also be to implement database query optimization and locking selection prior to actually executing a database query as shown in Barsness (¶ 0010-0012).
Laurila in view of Barsness does not expressly disclose the bolded limitations shown below:
…whether to intercept the query,
…an indicator indicating that the query handler should intercept the query;
However, Colby teaches this by teaching the following:
determining … whether to intercept the query, (Colby ¶ 0043: Before each query is executed, precomputed view processing system 20 performs a cost-based analysis to determine whether the query should be intercepted and rewritten to improve query performance)
…an indicator indicating that the query handler should intercept the query; (Colby ¶ 0043: Before each query is executed, precomputed view processing system 20 performs a cost-based analysis to determine whether the query should be intercepted and rewritten to improve query performance [the computed cost in Colby is being interpreted as applying to the claimed 'indicator'])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query information interception of Laurila as modified with the cost-based analysis for query interception shown in Colby.
In addition, both of the references (Laurila as modified and Colby) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the interception of query-related information.
Motivation to do so would be to improve the functioning of Laurila as modified involving selectively allowing access to query-related information with the teachings of Colby regarding selectively modifying incoming query-related information. Motivation to do so would also be to allow a database administrator to tune the database's aggregate performance without affecting the way queries are submitted as seen in Colby (¶ 0024-0026).

Regarding claim 10, Laurila teaches:
A computer-implemented method, comprising: determining, by a query handler separate from an execution engine configured to execute a query requiring access to data stored in a table, whether to intercept… (Laurila FIG. 3, ¶ 0107: it is determined whether at least one of said at least one search related information represents information to be intercepted (step 320); ¶ 0108: wherein said at least one interception rule may be applied to determine whether at least one of said at least one search related information represents information to be intercepted || Laurila FIGs. 1, 4, ¶ 0103-0104 teach a network element 120, 430 that receives the search request and network search element 170, 410 that performs the search [the latter 'network search element' teaches the separate 'execution engine']; Laurila ¶ 0125 teaches that the interception determination is performed by network element 430 [teaches a separate 'query handler']; Laurila contemplates the query requiring access to data stored in a table through ¶ 0102: the query programming language may be any other suited query language suited for search into databases and/or information systems)
wherein the determining comprises detecting the query includes an indicator indicating that the query handler should intercept… (Laurila ¶ 0106-0108; ¶ 0106: This search related information may be at least one out of search requester information and at least one search criteria; FIG. 3, ¶ 0108 teaches analyzing extracted search related information: at least one interception rule may be applied to determine whether at least one of said at least one search related information represents information to be intercepted. Said at least one interception rule may for instance contain a list of intercepted subjects including at least one person, specified in a lawful authorization, whose telecommunications are to be intercepted, and/or it may contain at least one kind of data [Laurila teaches extracted information aligning with a rule for interception, thus applying to the claimed 'indicator'])
Laurila does not expressly disclose the bolded limitations shown below:
…whether to intercept the query,
…an indicator indicating that the query handler should intercept the query;
Laurila further does not expressly disclose:
the query comprising: an identifier associated with a row of the table and a reference to a column of the table,
preparing, by the query handler, a table object to enable access to the data stored in the row and the column of the table,
the preparing comprising:
locating, by the query handler, the row associated with the identifier; and
acquiring locks, by the query handler, for the data stored in the located row and the column in the row; and
executing, by the query handler, the query upon preparing the table object.
 However, Barsness teaches:
the query comprising: an identifier associated with a row of the table and a reference to a column of the table; (Barsness FIGs. 3, ¶ 0040-0041; ¶ 0040: a SELECT clause 202 lists a set of one or more <columns> from which data records should be returned in response to a database query ['columns' teaches a reference to columns]; The WHERE clause 206 is used to specify one or more <conditions> used to determine which rows to be returned in response to a given query ['conditions' teach an identifier *associated with* a row of the table, see especially WHERE PART_ID=5???])
preparing, by the query handler, a table object to enable access to the data stored in the row and the column of the table, (Barsness FIG. 4, ¶ 0043 teaches preparing a table object: determine a database locking strategy; ¶ 0044 teaches enabling access to data: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application. This includes creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; here, Barsness in conjunction with the SQL queries of ¶ 0040 thus teaches data stored in a row and column of a table)
the preparing comprising: locating, by the query handler, the row associated with the identifier; and (Barsness FIG. 4, ¶ 0044: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410 [the locking strategy is shown to be based on the received query in ¶ 0042-0043, shown in ¶ 0040-0041 to include an identifier associated with a row]; FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530)
acquiring locks, by the query handler, for the data stored in the located row and the column in the row; and (Barsness FIG. 4, ¶ 0044 teaches locks for data stored in a row: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; see also FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530; see all this in conjunction with ¶ 0040: a set of one or more <columns> from which data records should be returned in response to a database query [the locking of Barsness thus fulfills the claims / fulfills acquiring locks for data, data that is stored in a row; data that is stored in the column within said row])
executing, by the query handler, the query upon preparing the table object. (Barsness FIG. 4, ¶ 0044: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application; FIG. 5, ¶ 0053 also teaches executing a query: In either case (row level or page level locking) [shows preparing a table object] statistics regarding query execution may be recorded for the query when it is executed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query information extraction and selective forwarding shown in Laurila with the query optimizer locking strategy determination and escalation shown in Barsness.
In addition, both of the references (Laurila and Barsness) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query retrieval and management.
Motivation to do so would be to improve the functioning of Laurila for extracting information from a query and selectively forwarding it to interested parties with the functioning in Barsness involving, based on the content of a particular query or the status of a database, selectively escalating locking for execution of the query. Motivation to do so would also be to implement database query optimization and locking selection prior to actually executing a database query as shown in Barsness (¶ 0010-0012).
Laurila in view of Barsness does not expressly disclose the bolded limitations shown below:
…whether to intercept the query,
…an indicator indicating that the query handler should intercept the query;
However, Colby teaches this by teaching the following:
determining … whether to intercept the query, (Colby ¶ 0043: Before each query is executed, precomputed view processing system 20 performs a cost-based analysis to determine whether the query should be intercepted and rewritten to improve query performance)
…an indicator indicating that the query handler should intercept the query; (Colby ¶ 0043: Before each query is executed, precomputed view processing system 20 performs a cost-based analysis to determine whether the query should be intercepted and rewritten to improve query performance [the computed cost in Colby is being interpreted as applying to the claimed 'indicator'])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query information interception of Laurila as modified with the cost-based analysis for query interception shown in Colby.
In addition, both of the references (Laurila as modified and Colby) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the interception of query-related information.
Motivation to do so would be to improve the functioning of Laurila as modified involving selectively allowing access to query-related information with the teachings of Colby regarding selectively modifying incoming query-related information. Motivation to do so would also be to allow a database administrator to tune the database's aggregate performance without affecting the way queries are submitted as seen in Colby (¶ 0024-0026).


Regarding claim 19, Laurila teaches:
A non-transitory computer-readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: (Laurila ¶ 0024 teaches a medium storing instructions tied to operations: a computer-readable medium having a computer program stored thereon is disclosed. The computer program comprises extracting at least one search related information from a search message in a communication system; see also ¶ 0025 teaching instructions being executed by a processor: a computer program is disclosed, comprising instructions operable to cause a processor to extract at least one search related information from a search message in a communication system)
determining, by a query handler separate from an execution engine configured to execute a query requiring access to data stored in a table, whether to intercept… (Laurila FIG. 3, ¶ 0107: it is determined whether at least one of said at least one search related information represents information to be intercepted (step 320); ¶ 0108: wherein said at least one interception rule may be applied to determine whether at least one of said at least one search related information represents information to be intercepted || Laurila FIGs. 1, 4, ¶ 0103-0104 teach a network element 120, 430 that receives the search request and network search element 170, 410 that performs the search [the latter 'network search element' teaches the separate 'execution engine']; Laurila ¶ 0125 teaches that the interception determination is performed by network element 430 [teaches a separate 'query handler']; Laurila contemplates the query requiring access to data stored in a table through ¶ 0102: the query programming language may be any other suited query language suited for search into databases and/or information systems)
wherein the determining comprises detecting the query includes an indicator indicating that the query handler should intercept… (Laurila ¶ 0106-0108; ¶ 0106: This search related information may be at least one out of search requester information and at least one search criteria; FIG. 3, ¶ 0108 teaches analyzing extracted search related information: at least one interception rule may be applied to determine whether at least one of said at least one search related information represents information to be intercepted. Said at least one interception rule may for instance contain a list of intercepted subjects including at least one person, specified in a lawful authorization, whose telecommunications are to be intercepted, and/or it may contain at least one kind of data [Laurila teaches extracted information aligning with a rule for interception, thus applying to the claimed 'indicator'])
Laurila does not expressly disclose the bolded limitations shown below:
…whether to intercept the query,
…an indicator indicating that the query handler should intercept the query;
Laurila further does not expressly disclose:
the query comprising: an identifier associated with a row of the table and a reference to a column of the table,
preparing, by the query handler, a table object to enable access to the data stored in the row and the column of the table,
the preparing comprising:
locating, by the query handler, the row associated with the identifier; and
acquiring locks, by the query handler, for the data stored in the located row and the column in the row; and
executing, by the query handler, the query upon preparing the table object.
 However, Barsness teaches:
the query comprising: an identifier associated with a row of the table and a reference to a column of the table; (Barsness FIGs. 3, ¶ 0040-0041; ¶ 0040: a SELECT clause 202 lists a set of one or more <columns> from which data records should be returned in response to a database query ['columns' teaches a reference to columns]; The WHERE clause 206 is used to specify one or more <conditions> used to determine which rows to be returned in response to a given query ['conditions' teach an identifier *associated with* a row of the table, see especially WHERE PART_ID=5???])
preparing, by the query handler, a table object to enable access to the data stored in the row and the column of the table, (Barsness FIG. 4, ¶ 0043 teaches preparing a table object: determine a database locking strategy; ¶ 0044 teaches enabling access to data: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application. This includes creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; here, Barsness in conjunction with the SQL queries of ¶ 0040 thus teaches data stored in a row and column of a table)
the preparing comprising: locating, by the query handler, the row associated with the identifier; and (Barsness FIG. 4, ¶ 0044: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410 [the locking strategy is shown to be based on the received query in ¶ 0042-0043, shown in ¶ 0040-0041 to include an identifier associated with a row]; FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530)
acquiring locks, by the query handler, for the data stored in the located row and the column in the row; and (Barsness FIG. 4, ¶ 0044 teaches locks for data stored in a row: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; see also FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530; see all this in conjunction with ¶ 0040: a set of one or more <columns> from which data records should be returned in response to a database query [the locking of Barsness thus fulfills the claims / fulfills acquiring locks for data, data that is stored in a row; data that is stored in the column within said row])
executing, by the query handler, the query upon preparing the table object. (Barsness FIG. 4, ¶ 0044: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application; FIG. 5, ¶ 0053 also teaches executing a query: In either case (row level or page level locking) [shows preparing a table object] statistics regarding query execution may be recorded for the query when it is executed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query information extraction and selective forwarding shown in Laurila with the query optimizer locking strategy determination and escalation shown in Barsness.
In addition, both of the references (Laurila and Barsness) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query retrieval and management.
Motivation to do so would be to improve the functioning of Laurila for extracting information from a query and selectively forwarding it to interested parties with the functioning in Barsness involving, based on the content of a particular query or the status of a database, selectively escalating locking for execution of the query. Motivation to do so would also be to implement database query optimization and locking selection prior to actually executing a database query as shown in Barsness (¶ 0010-0012).
Laurila in view of Barsness does not expressly disclose the bolded limitations shown below:
…whether to intercept the query,
…an indicator indicating that the query handler should intercept the query;
However, Colby teaches this by teaching the following:
determining … whether to intercept the query, (Colby ¶ 0043: Before each query is executed, precomputed view processing system 20 performs a cost-based analysis to determine whether the query should be intercepted and rewritten to improve query performance)
…an indicator indicating that the query handler should intercept the query; (Colby ¶ 0043: Before each query is executed, precomputed view processing system 20 performs a cost-based analysis to determine whether the query should be intercepted and rewritten to improve query performance [the computed cost in Colby is being interpreted as applying to the claimed 'indicator'])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query information interception of Laurila as modified with the cost-based analysis for query interception shown in Colby.
In addition, both of the references (Laurila as modified and Colby) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the interception of query-related information.
Motivation to do so would be to improve the functioning of Laurila as modified involving selectively allowing access to query-related information with the teachings of Colby regarding selectively modifying incoming query-related information. Motivation to do so would also be to allow a database administrator to tune the database's aggregate performance without affecting the way queries are submitted as seen in Colby (¶ 0024-0026).

Regarding claims 3 and 12, Laurila in view of Barsness teaches all the features with respect to claims 1 and 10 above including:
wherein the row associated with the identifier is located in a first fragment of the table. (Barsness FIG. 5, ¶ 0046: At step 505, the query optimizer 134 may determine whether a query will return a large number of rows from any single table referenced in the query; virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned)

Regarding claims 4 and 13, Laurila in view of Barsness teaches all the features with respect to claims 3 and 12 above including:
wherein the preparing further comprises acquiring locks, by the query handler, for all of the data stored in the first fragment of the table. (Barsness FIG. 5, ¶ 0046: if a query returns more than half of the rows from a table, then at least half of the pages on which the rows are recorded are likely to be locked; the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking, and the method 500 may proceed to step 525 where page level locking is selected)

Regarding claims 8 and 17, Laurila in view of Barsness teaches all the features with respect to claims 1 and 10 above including:
wherein the row associated with the identifier includes a plurality of rows of the table. (Barsness FIG. 3D, FIG. 5, ¶ 0046: At step 505, the query optimizer 134 may determine whether a query will return a large number of rows from any single table referenced in the query [the query is shown in FIGs. 3, ¶ 0040-0041 above to include an identifier associated with row(s)]; ¶ 0046 continues: the query 225 illustrated in FIG. 3D retrieves the name and salary records of employees where the salary is greater than $1,000; virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned [shows a plurality of rows from a table])

Regarding claims 9 and 18, Laurila in view of Barsness teaches all the features with respect to claims 1 and 10 above including:
wherein the acquiring locks further comprises acquiring locks for a subset of fragments of the table, (Barsness FIG. 5, ¶ 0046 teaches locks for a subset of fragments of a table: the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking, and the method 500 may proceed to step 525 where page level locking is selected)
wherein the located row is located within the subset of fragments. (Barsness FIG. 5, ¶ 0046 teaches (a) desired row(s) as relevant to the claimed located row: the query 225 illustrated in FIG. 3D retrieves the name and salary records of employees where the salary is greater than $1,000; In such a case, virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned, in which case the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking [shows subset of fragments])

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laurila in view of Barsness in further view of Colby in further view of Mistry et al., U.S. Patent Application Publication No. 2012/0323873 (hereinafter Mistry).

Regarding claims 2, 11, and 20, Laurila in view of Barsness and Colby teaches all the features with respect to claims 1, 10, and 19 above respectively but does not expressly disclose:
wherein only the data stored in the located row and the column in the row is locked by the query handler.
However, Mistry teaches:
wherein only the data stored in the located row and the column in the row is locked by the query handler. (Mistry FIG. 3, ¶ 0037-0039 teaches locking fields: At step 306, the method identifies lock information of the one or more fields from the look-up table associated with the record; if a request is received from the user 102 to update the field C1 and C2 of the record R1 then the lock information of the fields C1 and C2 is identified from the look-up table 202; see also ¶ 0039: The locked fields are identified based on the lock information of the fields stored in the look-up table [Mistry, by locking a field, would thus be locking only the data stored in a located row and the column within said row, as required by the claims as currently structured]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy determination and escalation shown in Laurila as modified with at least Barsness with the field locking and the look-up table of Mistry.
In addition, both of the references (Laurila as modified with at least Barsness and Mistry) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as database locking.
Motivation to do so would be to improve the functioning of Laurila as modified with at least Barsness involving lock escalation and row-level, page-level, and table-level locking with the functioning in Mistry to identify locked fields and to utilize look-up tables to enable concurrent access to data. Motivation to do so would also be to allow data structure requests to be dynamically handled concurrently or non-concurrently as seen in Mistry (FIG. 1, ¶ 0048).

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Laurila in view of Barsness in further view of Colby in further view of Bailey et al., U.S. Patent Application Publication No. 2005/0234989 (hereinafter Bailey).

Regarding claims 5 and 14, Laurila in view of Barsness and Colby teaches all the features with respect to claims 1 and 10 above respectively including:
wherein the locating comprises: reading, by the query handler, a plurality of rows of a first fragment of the table; (Barsness FIG. 5, ¶ 0046: the query 225 illustrated in FIG. 3D retrieves the name and salary records of employees where the salary is greater than $1,000; virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned, in which case the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking)
acquiring locks, by the query handler, for the plurality of rows of the first fragment while reading the plurality of rows of the first fragment; (Barsness FIG. 5, ¶ 0044 teaches acquiring locks: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; ¶ 0046: if a query returns more than half of the rows from a table, then at least half of the pages on which the rows are recorded are likely to be locked; the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking)
…
releasing, by the query handler, the plurality of rows of the first fragment. (Barsness ¶ 0007: a query being blocked from access to a page until the page is unlocked; see then this in combination with FIG. 5, ¶ 0052-0053 teaching page (or table) level locking [Barsness here thus contemplates eventual unlocking of its page/table level locks])
Laurila in view of Barsness and Colby does not expressly disclose:
determining, by the query handler, that the plurality of rows does not include the row associated with the identifier;
However, Bailey teaches this by teaching the following as seen below:
determining, by the query handler, that the plurality of rows does not include the row associated with the identifier; and releasing, by the query handler, the plurality of rows of the first fragment. (Bailey FIGs. 6-7, ¶ 0040-0041: During a release operation of child locks at 630 (e.g., if a row does not match the criteria and release of a row-lock) [interpreted as relevant to the claimed not including the row associated with the identifier] a pointer can guide the operation to its associated parent lock [FIG. 6, ele. 630 shows that this results in a release of locks]; see this in conjunction with FIG. 3, ¶ 0033: as a page of data 325, or 330 [relevant to first fragment] is scanned each of its rows can be locked and examined to ascertain if such row matches an updated criteria. Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained. Alternatively, if the row does not match the criteria then the row lock can be released [Bailey teaches that this can be applied to a plurality of rows through the loop functionality of at least FIG. 6]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy determination and escalation shown in Laurila as modified with at least Barsness with the recursive locking and data structure traversal shown in Bailey.
In addition, both of the references (Laurila as modified with at least Barsness and Bailey) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as database management and row-level locking.
Motivation to do so would be to improve the functioning of Laurila as modified with at least Barsness involving lock escalation and row-level, page-level, and table-level locking with the functioning in Bailey to scan, lock, and unlock rows of a page. Motivation to do so would also be to enable efficient operations for releasing locks that are no longer required as seen in Bailey (¶ 0015-0016).

Regarding claims 6 and 15, Laurila in view of Barsness and Colby and Bailey teaches all the features with respect to claims 5 and 14 above respectively.
Barsness teaches:
wherein the locating further comprises: reading, by the query handler, a plurality of rows of a second fragment of the table; [and] acquiring locks, by the query handler, for the plurality of rows of the second fragment while reading the plurality of rows of the second fragment; (Barsness ¶ 0024 teaches what can be considered a reading and a locking of a second fragment of a table: the query optimizer may be configured to determine whether to change a locking strategy for the query from a first locking strategy to a second locking strategy; ¶ 0033: query optimizer 134 may determine whether to use a row level locking strategy, a page level locking strategy, or a table level locking strategy; whether query optimizer 134 selects to escalate a locking strategy for a particular query may depend on the content of the particular query or on attributes of database 140; see then FIG. 5, ¶ 0047 where Barsness contemplates a different reading of rows such as a full page level or a table level locking instead of the previous level of locking; the threshold for escalation in Barsness is indicated to be variable in nature)
…
releasing, by the query handler, the locked plurality of rows of the second fragment… (Barsness ¶ 0007: a query being blocked from access to a page until the page is unlocked; see then this in combination with FIG. 5, ¶ 0052-0053 teaching page (or table) level locking [Barsness here thus contemplates eventual unlocking of its page/table level locks]; see this in combination with ¶ 0024 and 0033 teaching "on-the-fly" optimization by the query optimizer to alter (the size of) the data objects being read and locked)
Bailey teaches:
locating, by the query handler, the row associated with the identifier in the second fragment; and (Bailey FIG. 3, ¶ 0033: as a page of data 325, or 330 is scanned each of its rows can be locked and examined to ascertain if such row matches an updated criteria. Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained)
releasing, by the query handler, the locked plurality of rows of the second fragment that does not include the row associated with the identifier. (Bailey FIG. 3, ¶ 0033: Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained [the row associated with the identifier]. Alternatively, if the row does not match the criteria then the row lock can be released [locked rows not including the row associated with the identifier; Bailey teaches that this can be applied to a plurality of rows through the loop functionality of at least FIG. 6]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy based on query clauses shown in Laurila as modified with at least Barsness with the data structure traversal and criteria matching shown in Bailey.
Motivation to do so would be to improve the functioning of Laurila as modified with at least Barsness involving utilizing query clauses to retrieve desired information with the functioning in Bailey to scan rows in question and to determine desired criteria matching.

Regarding claims 7 and 16, Laurila in view of Barsness and Colby teaches all the features with respect to claims 1 and 10 above respectively including:
wherein the preparing further comprises: reading, by the query handler, a plurality of rows of the table; (Barsness ¶ 0043 teaches a retrieval of rows in an embodiment allowing for refinement: query statistics may be gathered to determine … what tables, or columns, or conditions are referenced by a particular query; ¶ 0044: at step 415, the query engine 132 executes the query and returns query results to the requesting application; query engine 132 may update database indexes and statistics 146 based on the results of a query)
acquiring locks, by the query handler, for the plurality of rows of the table while reading the plurality of rows of the table; and (Barsness FIG. 5, ¶ 0044 teaches acquiring locks: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; ¶ 0047 teaches retrieving historical information based on prior retrieved results to guide its lock acquisition: results obtained from previous executions of a query may be used to estimate how many rows a given query may return; if executing a query in the query cache 148, and the last several times this query was executed the result set size was over 5000 rows, then the query optimizer 134 may escalate the locking strategy to use the page level locking rather than the row level locking)
Laurila in view of Barsness and Colby does not expressly disclose:
releasing, by the query handler, the locked plurality of rows of the table that does not include the row associated with the identifier.
However, Bailey teaches this in addition to teaching the following as seen below:
acquiring locks, by the query handler, for the plurality of rows of the table while reading the plurality of rows of the table; and (Bailey FIG. 3, ¶ 0033 teaches scanning [reading] then locking: as a page of data 325, or 330 is scanned each of its rows can be locked and examined to ascertain if such row matches an updated criteria)
releasing, by the query handler, the locked plurality of rows of the table that does not include the row associated with the identifier. (Bailey FIG. 3, ¶ 0033: Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained [the row associated with the identifier]. Alternatively, if the row does not match the criteria then the row lock can be released [locked rows not including the row associated with the identifier]; Bailey also teaches releasing row-locks for rows that do not match the criteria in FIG. 6, ¶ 0040) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy determination and escalation shown in Laurila as modified with at least Barsness with the recursive locking and data structure traversal shown in Bailey.
In addition, both of the references (Laurila as modified with at least Barsness and Bailey) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as database management and row-level locking.
Motivation to do so would be to improve the functioning of Laurila as modified with at least Barsness involving lock escalation and row-level, page-level, and table-level locking with the functioning in Bailey to scan, lock, and unlock rows of a page. Motivation to do so would also be to enable efficient operations for releasing locks that are no longer required as seen in Bailey (¶ 0015-0016).


Response to Arguments
Applicant’s arguments, see pp9-10, filed 05/04/2021, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over newly incorporated reference Laurila in view of Barsness in further view of newly incorporated reference Colby.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        June 3, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164